                           Case 1:19-cv-10686-KPF Document 6 Filed 01/07/20 Page 1 of 1

2
     AO 39!^ (01/09) Waiver of the Service of Summons
s
R
                                                    United States District Court
                                                                            for the
                                                            Southern District of New York
                                                 individually and on behalf of
             Ryan Cosgrove,                      all others similarly situated. )
                                     Plaintiff
                                        V.                                      )      Civil Action No.            l:19-cv-10686-KPF
                             Oregon Chai, Inc.                                  )
                                    Defendant

                                                   WAIVER OF THE SERVICE OF SUMMONS
    To:        Spencer Sheehan
                  (Name ofthe plaintiff's attorney or unrepresentedplaintiff)
           I have received your request to waive service of a summons in this action along with a copy of the complaint,
    two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
              I, or the entity 1 represent, agree to save the expense of serving a summons and complaint in this case.
             I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
    jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
            I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
    60 days from November 26. 2019 , the date when this request was sent (or 90 days if it was sent outside the
    United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.
                                                                                          Kerry Inc.

    Date:      December 9, 2019                                                     By:
                                                                                                Signature ofthe attorney or unrepresentedparty

                        Oregon Chai, Inc.                                                     Lanny Schimmel, Vice President, Secretary & General Counsel
          Printed name ofparty waiving service ofsummons                                                          Printed name
                                                                                              3400 Millington Road
                                                                                              Beloit, WI 53511

                                                                                                                     Address
                                                                                              lanny.schimmel@kerry.com
                                                                                                                 E-mail address
                                                                                               608-299-5341
                                                                                                                Telephone number

                                                Duty to Avoid Unnecessary Expenses of Ser>'ing a Summons
              Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
    and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
    the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
               “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
     no jurisdiction over this matter or over the defendant or the defendant's property.
             If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
     a summons or of service.
                Ifyuu waive service, Uieii you must, within the time specified on the waiver form, serx'e an answer or a motion under Rule 12 on the plaintiff
     and file a copy with the court. By signing and returning the wai ver form, you are allowed more time to respond than if a summons had been serx’ed.
